Citation Nr: 0934856	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  05-17 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a lung condition, 
claimed as due to radiation exposure.  

2.  Entitlement to a heart condition, claimed as due to 
radiation exposure.  

3.  Entitlement to service connection for atrial 
fibrillation, claimed as due to radiation exposure.  

4.  Entitlement to service connection for benign prostatic 
hypertrophy, claimed as due to radiation exposure.  

5.  Entitlement to service connection for a vision condition, 
claimed as due to radiation exposure.  

6.  Entitlement to service connection for dizziness, claimed 
as due to radiation exposure.  

7.  Entitlement to service connection for lightheadedness, 
claimed as due to radiation exposure.  

8.  Entitlement to service connection for stress, claimed as 
due to radiation exposure.  

9.  Entitlement to service connection for chest pain, claimed 
as due to radiation exposure.  

10.  Entitlement to service connection for pneumonia, claimed 
as due to radiation exposure.  

11.  Entitlement to service connection for pleural effusion, 
claimed as due to radiation exposure.  

12.  Entitlement to service connection for paroxysmal atrial 
fibrillation, claimed as due to asbestos exposure.  

13.  Entitlement to service connection for asbestosis 
(claimed as a breathing condition).    


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1955 to June 
1958.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from February 2004 and September 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  

The issues of entitlement to service connection for a lung 
condition, heart condition, atrial fibrillation, benign 
prostatic hypertrophy, a vision condition, dizziness, 
lightheadedness, stress, chest pains, pneumonia, and pleural 
effusion, all claimed as due to exposure to radiation, and 
the claim of entitlement to service connection for paroxysmal 
atrial fibrillation, claimed as due to asbestos exposure, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran does not have a current diagnosis of asbestosis 
or asbestos-related respiratory disease.  


CONCLUSION OF LAW

A lung condition as a result of asbestosis was not incurred 
in or aggravated by active military service.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the Veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that these 
notice requirements apply to all five elements of a service 
connection claim, which include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  The RO originally provided VCAA notice to the 
Veteran in correspondence dated in August 2003.  In that 
letter, the RO advised the Veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits.  The RO advised the Veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the Veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the Veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  The RO also requested that 
the Veteran complete and submit a Radiation Risk Activity 
Information sheet.  The RO sent similar correspondence in May 
2005 and December 2005.  

In the instant appeal, the Veteran was not provided with 
notice with respect to the disability rating and effective 
date elements of a service connection compensation claim as 
required by Dingess/Hartman.  Despite the inadequate notice 
provided to the Veteran on these two elements, the Board 
finds that this is at most harmless error.  For reasons 
explained more fully below, the Board is denying the claim of 
entitlement to service connection for asbestosis.  As such, 
neither a disability rating nor an effective date will be 
assigned.

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO obtained the Veteran's service treatment 
records and private medical records.  The Veteran received a 
VA respiratory examination in connection with his asbestosis 
claim in September 2005.  The Veteran has not made the RO or 
the Board aware of any other evidence relevant to his appeal, 
and no further development is required to comply with the 
duty to assist the Veteran in developing the facts pertinent 
to his claim.  

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the September 2005 VA 
examination was adequate, as the VA examiner reviewed the 
Veteran's claims file and considered all of the pertinent 
evidence of record and the statements of the Veteran.  The 
examiner found that the Veteran did not have changes 
consistent with asbestosis, so a nexus opinion was not 
provided.  As such, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).   

Accordingly, the Board will proceed with appellate review.    
 
Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated during active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  The burden typically cannot be 
met by lay testimony because laypersons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b).  
 
In McGinty v. Brown, the Court observed that there has been 
no specific statutory guidance with regard to claims for 
service connection for asbestosis and other asbestos-related 
diseases, nor has the Secretary promulgated any regulations. 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  However, VA 
has compiled the M21-1, a manual that provides some guidance 
for considering compensation claims based on exposure to 
asbestos.   
 
The Court has held that the M21-1 does not create a 
presumption of exposure to asbestos solely from shipboard 
service.  Rather, it contains guidelines which serve to 
inform and educate adjudicators as to the high exposure of 
asbestos and the prevalence of disease found in insulation 
and shipyard workers.  They direct that the raters develop 
the record; ascertain whether there is evidence of exposure 
before, during, or after service; and determine whether the 
disease is related to the putative exposure.  Dyment v. West, 
13 Vet. App. 141 (1999); see also Nolen v. West, 12 Vet. App. 
347 (1999). 

VA Manual M21-1, Part VI, provides that inhalation of 
asbestos fibers can produce fibrosis and tumor, most commonly 
interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusion and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract.  Cancers 
of the larynx and pharynx, as well as the urogenital system 
(except the prostate) are also associated with asbestos 
exposure.  Thus, persons with asbestos exposure have 
increased incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal and urogenital cancer.  See M2101, Part VI, 
para 7.21(a).   

High exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy Veterans were exposed to chrysotile, amosite, 
crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently sought medical 
attention because the latent period of asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  See 
Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1, Part 6, Chapter 7, Subchapter 
IV, § 7.21(b).  The Court has held that provisions in former 
paragraph 7.68 (predecessor to paragraph 7.21) of VBA Manual 
M21-1, Part VI did not create a presumption of exposure to 
asbestos.  Dyment v. West, 13 Vet. App. 141, 145 (1999).  
Medical nexus evidence is required in claims for asbestos-
related disease related to alleged asbestos exposure in 
service.  VAOPGCPREC 4-00 (April 13, 2000).  

In short, with respect to claims involving asbestos exposure, 
VA must determine whether the Veteran's military records 
demonstrate evidence of asbestos exposure during service, 
determine whether or not there was pre-service and/or post-
service occupational of other asbestos exposure, and 
determine whether there is a relationship between asbestos 
exposure and the claimed disease.  See M21-1, Part VI, 7.21; 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).

	Analysis-Asbestosis

The Veteran seeks entitlement to service connection for a 
respiratory condition to include asbestosis.  He claims that 
he incurred asbestosis as a result of living and working 
aboard the USS Silverstein during service.  In a September 
2003 radiation risk activity sheet, the Veteran stated that 
he was an engine room mechanic on the USS Silverstein.  

The Veteran's service treatment records contain two notations 
of pain on deep breathing in March and April of 1957.  
However, the report of the Veteran's June 1958 separation 
examination shows that his lungs and chest were normal at 
that time.  Based on the foregoing, service treatment records 
show that the Veteran did not incur asbestosis or a chronic 
respiratory disorder during active duty.     

Private treatment records reveal a history of pleural plaques 
and pleural effusion beginning in 1992.  The report of a 
March 1992 examination contains a diagnosis of pleural 
effusion.  However, the report of a June 1992 CT scan shows a 
complete resolution of the previously described right pleural 
effusion.  In a December 1992 letter, Dr. Hoffman, a private 
doctor, found bilateral pleural plaques in a computed 
tomography (CT) scan.  However, the doctor noted that no 
interstitial changes consistent with asbestosis were found.  

A November 1996 private radiology report revealed no active 
lung disease.  However, the doctor noted pleural thickening 
along the lateral aspects of each hemithorax, which he stated 
was most likely due to known asbestosis.  An April 2002 
private chest x-ray report revealed clear lung fields with no 
pleural effusion or pneumothorax.  The chest x-ray was 
normal.  

The Veteran underwent a VA examination in September 2005.  
The VA examiner found that the Veteran did not have 
asbestosis.  He explained that the results of a high 
resolution CT scan of the Veteran's chest revealed minimal 
scattered pleural thickening involving the right lower 
hemithorax which was noncalcified.  There was no evidence of 
calcified pleural plaques suggestive of asbestosis.  There 
was no evidence of interstitial abnormality within the lung 
bases suggestive of amiodarone toxicity.  Right and left lung 
fields were unremarkable.  The examiner stated that x-ray 
results showed pleural based focal prominence along lateral 
hemithorax on the right.  The remainder of the x-ray views 
were unremarkable with no acute pulmonary pathology.  Lung 
bases were unremarkable.  Pulmonary Function Test (PFT) 
results were within normal limits, with no significant change 
after bronchodilator use.  The VA examiner stated that, 
according to the CT scan, a normal PFT and a normal arterial 
blood gas test (ABG), the Veteran did not have changes 
consistent with asbestosis.  

The Veteran believes that he has a respiratory disorder due 
to asbestos exposure in service.  Without medical training, 
laypersons, such as the Veteran, are not competent to comment 
on medical matters such as the etiology of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1).  There are circumstances where 
lay evidence may be competent and sufficient to establish a 
diagnosis or medical etiology of a condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Here, 
however, clinical testing and expertise are required to 
determine the etiology of asbestosis or a respiratory 
disorder.  The Veteran's statements offered in support of his 
claim are not competent medical evidence and do not serve to 
establish that asbestosis was incurred in service.

In the absence of a disability, the Veteran's claim for 
service connection fails.  The preponderance of the evidence 
is against the Veteran's claim of service connection for a 
respiratory disorder to include asbestosis, and the benefit 
of the doubt doctrine does not apply.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 52-56 (1990).  


ORDER

Entitlement to service connection for a respiratory condition 
as a result of asbestosis is denied.  


REMAND

The Veteran requested a Board hearing in the June 2005 
substantive appeal of his radiation exposure claims.  The 
Veteran did not withdraw his hearing request, and a hearing 
was neither scheduled nor held.  In order to ensure full 
compliance with due process requirements, a hearing must be 
scheduled.  Upon remand, the RO should ask the Veteran 
whether he wishes to have a travel Board or videoconference 
hearing.  The RO should then schedule a hearing in compliance 
with his request.  38 C.F.R. §§ 20.700, 20.704(a).

In an August 2009 brief, the Veteran's representative 
requested a remand so that the Veteran could undergo VA 
examinations for his claimed radiation-related disabilities.  
The Veteran's service personnel records confirm that he 
participated in Operation Redwing while aboard the USS 
Silverstein in service.  

Accordingly, the case is REMANDED for the following action:


The Veteran should be scheduled for a 
hearing before a member of the Board at 
the RO .  The Veteran should be notified 
of the scheduled hearing, and that notice 
should be associated with the claims file.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


